Title: To Thomas Jefferson from William Bentley, 18 July 1805
From: Bentley, William
To: Jefferson, Thomas


                  
                     Sir,
                     Salem. 18 July 1805. Mass. U.S.A.
                  
                  A Stranger, except to your unrivalled talents & services, I could not refuse to express my sincere wishes, (assured by my friend Hon. J. Crowninshield that I should be forgiven) that I might be permitted in any form you may recommend, to express your kind memory of our northern Hero, Gen Stark. The history of our Revolution cannot report respecting him mere honourable services, than the present times of his Country. He is independant in mind & estate. Lately at his home in Derryfield, NH, I admired his patriotism, & his warm attachment to our present happy administration. He talks of Approaching dissolution. Should the President of the United States permit some kind congratulation, which regarded the memory of his military services, & undeviating patriotism, it would enrich the Old age of Gen. Stark, & add to the highest pleasure of, Sir,
                  with the highest respect   of your Genius, & your Immortal Public Services, as well as of your personal virtues & character, your devoted Servant,
                  
                     William Bentley.
                  
               